DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 August 2022.
35 USC § 101
2.	The Examiner has considered the requirements of 35 U.S.C. 101 pertaining to the claims. Claims 1-21 recite abstract ideas including steps of collecting, determining, filtering, storing. These steps are observations, judgements or calculations and are mental processes (pertaining to the 2019 PEG). Claims 1-21 do include additional elements, the hair grooming device and at least one sensor, and those integrate the abstract ideas into a practical application thereof. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poon et al., EP 3586673.
	Poon et al. disclose the claimed invention including a method for measuring interaction of a hair grooming device with hair of a person during a hair grooming event, the method comprising collecting data from at least one sensor integrated with the hair grooming device during the hair grooming event (collecting data based on motion sensor, paragraph 0005; or collecting data on hair health via force sensor, paragraph 0010), wherein the at least one sensor measures interaction of the hair grooming device with the hair (paragraphs 0005 or 0010), concurrent with collecting the data, determining at least one value indicative of a proximity of the hair grooming device to the hair of the person using a proximity sensor integrated with the hair grooming device (proximity sensor determining a stroke count value based on the proximity, paragraph 0010-0013), based on the at least one value indicative of the proximity of the hair grooming device to the hair, filtering the data collected from the at least one sensor (via the processor, paragraph 0010; alternatively filtering data based on the predetermined range in paragraph 0005), and storing the filtered data (via smartphone, paragraph 0010). Regarding claim 2, the device comprises a brush, comb, or other device including a structural feature configured to contact the hair of the person when in use (B; paragraph 0001). Regarding claim 3, the at least one value indicative of the proximity of the hair grooming device to the hair of the person is indicative of the proximity of the structural feature to the hair of the person (paragraph 0005). Regarding claim 4, filtering the data comprises determining a weighting amount based on the at least one value indicative of the proximity of the hair grooming device to the hair, and adjusting the collected data based on the weighting amount (a weighing amount is a predetermined range in which the proximity detector detects that the grooming device is spaced from the hair, paragraph 0005). Regarding claim 7, the at least one sensor comprises an accelerometer (paragraphs 0005 or 0014). Regarding claim 9, the method comprises steps of transmitting the collected data to an apparatus external to the hair grooming device (smartphone, paragraph 0010), transmitting the at least one value indicative of the proximity of the hair grooming device to the hair of the person (paragraph 0010), and wherein the filtering of the data collected from the at least one sensor comprises filtering, by the apparatus, the transmitted collected data based on the transmitted at least one value indicative of the proximity of the hair grooming device to the hair of the person (paragraphs 0005, 0010, 0012). Regarding claim 10, filtering the data comprises discarding collected data when the at least one value indicative of the proximity of the hair grooming device to the hair of the person indicates that the hair grooming device is not proximate to the hair of the person (values greater than a predefined range is not included and discarded from the collected data, paragraphs 0005, 0012). 
4.	Claim(s) 1-4, 7-8, 12-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiebaut et al., US 10,470,545.
	Thiebaut et al. disclose the claimed invention including a method for measuring interaction of a hair grooming device with hair of a person during a hair grooming event, the method comprising collecting data from at least one sensor integrated with the hair grooming device during the hair grooming event (at steps 402, 411, and 420, see column 5 lines 58-65, column 6 lines 21-37 and 51-61; Figures 4A-4C), wherein the at least one sensor measures interaction of the hair grooming device with the hair (sensors include temperature 114, proximity 118, position/motion sensor 208 or 308, sound sensing circuitry 309 to detect dryness, heat 310, moisture 311, humidity 312, contact 313, imaging unit 314), concurrent with collecting the data, determining at least one value indicative of a proximity of the hair grooming device to the hair of the person using a proximity sensor integrated with the hair grooming device (proximity sensor 118, column 3 lines 31-36, column 6 lines 21-34), based on the at least one value indicative of the proximity of the hair grooming device to the hair (column 6 lines 21-34), filtering the data collected from the at least one sensor (processing and/or analysis in step 405, 414 and/or 421; also see column 7 lines 1-33), and storing the filtered data (step 403, 412; Figures 4A-4B). Regarding claim 2, the device comprises a brush, comb, or other device including a structural feature configured to contact the hair of the person when in use (hair dryer 110 or brush 150). Regarding claim 3, the at least one value indicative of the proximity of the hair grooming device to the hair of the person is indicative of the proximity of the structural feature to the hair of the person (column 3 lines 31-37). Regarding claim 4, filtering the data comprises determining a weighting amount based on the at least one value indicative of the proximity of the hair grooming device to the hair, and adjusting the collected data based on the weighting amount (determining a weighting amount is based on the proximity, in step 421 and then is adjusted as discussed in column 6 line 66 to column 7 line 33). Regarding claim 7, the at least one sensor comprises an accelerometer (column 7 lines 42-45). Regarding claim 8, storing the filtered data comprises storing the filtered data in memory circuitry integrated with the hair grooming device (207, 307; column 4 lines 36-38, column 5 lines 9-13; step 412, column 6 Lines 37-39) or transmitting the filtered data to an apparatus external to the hair grooming device (step 413), the apparatus comprising memory circuitry (207). Regarding claim 12, there is a system for measuring interaction of a hair grooming device with hair of a person during a hair grooming event that comprises a hair grooming device (hair dryer 110 or brush 150), a processor readable storage medium capable of storing executable instructions (207, 307; column 4 lines 36-38, column 5 lines 9-12), a processor in communication with the processor readable storage medium (203, 303; column 4 lines 6-7 and 11-26, column 5 lines 9-12), the processor when executing the executable instructions collects data from at least one sensor integrated with the hair grooming device during the hair grooming event (at steps 402, 411, and 420, see column 5 lines 58-65, column 6 lines 21-37 and 51-61; Figures 4A-4C), wherein the at least one sensor measures interaction of the hair grooming device with the hair (sensors include temperature 114, position/motion sensor 208 or 308, sound sensing circuitry 309 to detect dryness, heat 310, moisture 311, humidity 312, contact 313, imaging unit 314), and concurrent with collecting the data, determines, using a proximity sensor integrated with the hair grooming device (118), at least one value indicative of a proximity of the hair grooming device to the hair of the person (proximity sensor 118, column 3 lines 31-36, column 6 lines 21-34), a filter applied to the data collected from the at least one sensor, wherein the filter is based on the at least one value indicative of the proximity of the hair grooming device to the hair (filter includes algorithms and is applied to the data collected from 118 in step 421, see column 5 lines 48-51, column 7 lines 1-33), and a storage device in communication with the filter and configured to store the filtered data (client device, see column 7 lines 50-54; or servers 542, column 8 lines 6-9, 38-43). Regarding claim 13, the device comprises a brush, comb, or other device including a structural feature configured to contact the hair of the person when in use (hair dryer 110 or brush 150). Regarding claim 14, filtering the data comprises determining a weighting amount based on the at least one value indicative of the proximity of the hair grooming device to the hair, and adjusting the collected data based on the weighting amount (determining a weighting amount is based on the proximity, in step 421 and then is adjusted as discussed in column 6 line 66 to column 7 line 33). Regarding claim 17, the at least one sensor comprises an accelerometer (column 7 lines 42-45). Regarding claim 18, the processor when executing the executable instructions transmits the filtered data to an apparatus external to the hair grooming device (step 413), the apparatus comprising memory circuitry defining the storage device configured to store the filtered data (207).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiebaut et al., US 10,470,545 in view of “What is a Light Dependent Resistor and Its Applications” (https://www.watelectronics.com/light-dependent-resistor-ldr-with-applications/).
	Thiebaut et al. disclose all elements previously discussed above and further states that the proximity sensor may be an optical sensor, infrared sensor, or other types including capacitive, ultrasonic, or Doppler sensors (column 3 lines 31-37). Thiebaut et al. does not state that the optical proximity sensor is specifically a light-dependent resistor.
	The article “What is a Light Dependent Resistor” discusses that this type of component is “a resistor whose resistance varies depending on the amount of light falling on its surface” and that “these resistors are often used in circuits where it is required to sense the presence of light” (second paragraph). Also, these resistors are low in cost and are simple and are used when there is a need to sense the absence and presence of light (see heading “Light Dependent Resistor Applications”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical proximity sensor of Thiebaut et al. for one that is specifically a light-dependent resistor, as taught by “What is a Light Dependent Resistor”, due to its low cost, simplicity in use, and its ability to sense the absence or presence of light. 
Allowable Subject Matter
6.	Claims 5, 11, 15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg